Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 3/5/2021 has been entered. Amended Claims 1, 3-5, 7 and 8 have been noted. The amendment has overcome all of the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly.  Claims 1, 3-8, 10-12 and 14-17 are currently pending while Claims 10-12 and 15-17 are withdrawn. Claims 1, 3-8 and 14 are presently being examined on the merits. 

Claim Objections
2.	The following claims are objected to because of the following informalities:  
In Claim 1, line 13, change “in an entirety of the plurality of stacked unit plates” to -- through the entirety of stacked unit plates -- (or equivalent) 
In Claim 1, lines 15-16, change “in an entirety of the plurality of stacked unit plates” to -- through the entirety of stacked unit plates -- (or equivalent) 
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 now recites the limitation “wherein the heat exchange unit comprises a sensible-heat exchange unit and a latent-heat exchange unit, the sensible-heat exchange unit and the latent-heat exchange unit being integrally formed by the plurality of stacked unit plates and arranged at a circumference of the burner in a coaxial structure such that the sensible-heat exchange unit is located at an inside of each of the plurality of stacked unit plates, and the latent-heat exchange unit is integrally formed with the sensible-heat exchange unit at an outside of each of the plurality of stacked unit plates” which is considered indefinite because it is unclear if the recitation “the sensible-heat exchange unit is located at an inside of each of the plurality of stacked unit plates” means that the sensible-heat exchange unit is separate from the unit plates and located at a central region inside of, yet removed from, each of the plurality of stacked unit plates or if it means that the sensible-heat exchange unit is a part of the stacked unit plates and it is located at an inner region of the unit plates themselves. Similarly, it is unclear if the recitation “the latent-heat exchange unit is integrally formed with the sensible-heat exchange unit at an outside of each of the plurality of stacked unit plates” means that the latent-heat exchange unit is separate from the unit plates and located at a region external to each of the plurality of stacked unit plates or if it means that the latent-heat exchange unit is a part of the stacked unit plates 
Claims 3-8 and 14 are rejected due to their dependency on Claim1.
	Claim 8 recites the limitation “the protruding portion of the first heating medium passage is entirely in fluid communication along a circumferential direction of the first plate, the depressed portion of the first heating medium passage is entirely in fluid communication along a circumferential direction of the second plate” which is considered indefinite because it is unclear what the protruding portion of the first heating medium passage is in fluid communication with. Similarly, it is unclear what the depressed portion of the first heating medium passage is in fluid communication with. The metes and bounds of the claim are consequently unclear. 

Allowable Subject Matter
4.	Independent Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Dependent Claims 3-8 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

	Regarding Independent Claim 1: To the extent that Independent Claim 1 is understood in light of the 112(b) rejections set forth in this Office Action, Claim 1 now specifies that “each respective flow direction extends entirely from an inlet to an outlet of the respective heating medium passage” and that 
	In the prior art of Yun et al. (KR 20120045249 A) (hereinafter “Yun”) that was previously relied upon in the 102(a)(1) rejection for Claim 1, the heating medium passage in each unit plate is configured in the same way and guides fluid flow in the same overall direction from its respective inlet to its respective outlet. It can be appreciated from at least [0007] and Figs. 3 and 4 of Yun that “supply port 25a and the drain port 25b are stacked”. Thus, all supply ports 25a and drain ports 25b are configured to align with one another as shown in at least Fig. 4 of Yun - this permits fluid to flow through each unit plate in the same overall direction from its respective inlet to its respective outlet and function as designed. The configuration now claimed is distinguished in that heating medium flow direction through each plate, from the respective inlet to outlet, is opposite. This cannot be achieved in the heat exchanger of Yun since each supply port 25a and drain port 25b are designed to be aligned with one another and permit the passage of fluid through each unit plate in the same direction. No motivation would have existed to have completely reconfigured the simple design taught by Yun wherein each inlet and outlet of consecutive stacked unit plates are aligned with one another to a different configuration wherein they are not and fluid flow through adjacent plates is opposite. Therefore, the combination of limitations now claimed is neither anticipated nor rendered obvious by the Yun reference or by any other known prior art.  
	However, there are numerous 112(b) issues that make the exact scope of Claim 1 (and dependent Claims 3-8 and 14) unclear (as presented above). Thus, Claims 1, 3-8 and 14 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or 

Response to Arguments
The arguments filed 3/5/2021 have been fully considered but are moot in light of the indication of allowable subject matter (as presented above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LeMer et al. (US 7,302,916 B2) and LeMer et al. (US 8,978,638) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/26/2020

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762